 


109 HR 4753 IH: Gift of Life Congressional Medal Act of 2006
U.S. House of Representatives
2006-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4753 
IN THE HOUSE OF REPRESENTATIVES 
 
February 14, 2006 
Mr. Stark introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To establish a congressional commemorative medal for organ donors and their families. 
 
 
1.Short titleThis Act may be cited as the Gift of Life Congressional Medal Act of 2006.
2.Congressional medalThe Secretary of the Treasury shall design and strike a bronze medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary of the Treasury, to commemorate organ donors and their families.
3.Eligibility requirements
(a)In GeneralAny organ donor, or the family of any organ donor, shall be eligible for a medal described in section 2.
(b)DocumentationThe Secretary of Health and Human Services shall direct the entity holding the Organ Procurement and Transplantation Network (hereafter in this Act referred to as OPTN) to contract to—
(1)establish an application procedure requiring the relevant organ procurement organization, as described in section 371(b)(1) of the Public Health Service Act (42 U.S.C. 273(b)(1)), through which an individual or their family made an organ donation, to submit to the OPTN contractor documentation supporting the eligibility of that individual or their family to receive a medal described in section 2; and
(2)determine, through the documentation provided, and, if necessary, independent investigation, whether the individual or family is eligible to receive a medal described in section 2.
4.Presentation
(a)Delivery to the Secretary of Health and Human ServicesThe Secretary of the Treasury shall deliver medals struck pursuant to this Act to the Secretary of Health and Human Services.
(b)Delivery to Eligible RecipientsThe Secretary of Health and Human Services shall direct the OPTN contractor to arrange for the presentation to the relevant organ procurement organization all medals struck pursuant to this Act to individuals or families that, in accordance with section 3, the OPTN contractor has determined to be eligible to receive medals under this Act.
(c)Limitation
(1)In generalExcept as provided in paragraph (2), only 1 medal may be presented to a family under subsection (b). Such medal shall be presented to the donating family member, or in the case of a deceased donor, the family member who signed the consent form authorizing, or who otherwise authorized, the donation of the organ involved.
(2)ExceptionIn the case of a family in which more than 1 member is an organ donor, the OPTN contractor may present an additional medal to each such organ donor or their family.
5.Duplicate medals
(a)In GeneralThe Secretary of Health and Human Services or the OPTN contractor may provide duplicates of the medal described in section 2 to any recipient of a medal under section 4(b), under such regulations as the Secretary of Health and Human Services may issue.
(b)LimitationThe price of a duplicate medal shall be sufficient to cover the cost of such duplicates.
6.National medalsThe medals struck pursuant to this Act are national medals for purposes of section 5111 of title 31, United States Code.
7.General waiver of procurement regulationsNo provision of law governing procurement or public contracts shall be applicable to the procurement of goods or services necessary for carrying out the provisions of this Act.
8.Solicitation of donations
(a)In GeneralThe Secretary of the Treasury may enter into an agreement with the OPTN contractor to collect funds to offset expenditures relating to the issuance of medals authorized under this Act.
(b)Payment of Funds
(1)In generalExcept as provided in paragraph (2), all funds received by the Organ Procurement and Transplantation Network under subsection (a) shall be promptly paid by the Organ Procurement and Transplantation Network to the Secretary of the Treasury.
(2)LimitationNot more than 5 percent of any funds received under subsection (a) shall be used to pay administrative costs incurred by the OPTN contractor as a result of an agreement established under this section.
(c)Numismatic Public Enterprise FundNotwithstanding any other provision of law—
(1)all amounts received by the Secretary of the Treasury under subsection (b)(1) shall be deposited in the Numismatic Public Enterprise Fund, as described in section 5134 of title 31, United States Code; and
(2)the Secretary of the Treasury shall charge such fund with all expenditures relating to the issuance of medals authorized under this Act.
(d)Start-Up CostsA 1-time amount not to exceed $55,000 shall be provided to the OPTN contractor to cover initial start-up costs. The amount will be paid back in full within 3 years of the date of the enactment of this Act from funds received under subsection (a).
(e)No Net Cost to the GovernmentThe Secretary of the Treasury shall take all actions necessary to ensure that the issuance of medals authorized under section 2 results in no net cost to the Government.
9.DefinitionsFor purposes of this Act—
(1)the term organ means the human kidney, liver, heart, lung, pancreas, and any other human organ (other than corneas and eyes) specified by regulation of the Secretary of Health and Human Services or the OPTN contractor; and
(2)the term Organ Procurement and Transplantation Network means the Organ Procurement and Transplantation Network established under section 372 of the Public Health Service Act (42 U.S.C. 274).
10.Sunset provisionThis Act shall be effective during the 2-year period beginning on the date of the enactment of this Act. 
 
